DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 6/04/2021 has been considered.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: lines 7-8 of claim 1 and lines 6-7 of claim 10 recite “the ferrule holder.” However, these limitations lack proper antecedent basis since “ferrule holder” had not been recited previously in the respective claims. 
The examiner believes that these recitations should be changed to “the ferrule basket” since both claims 1 and 10 recite “ferrule basket” as the structure that holds the fiber optic ferrule.  Appropriate correction is required.

	Claims 2-9, 11-18 are objected due to their dependence on claims 1 and 10.

Allowable Subject Matter
Claims 1-18 would be allowable, if amended to overcome the claim objection discussed above. 
The following is a statement of reasons for the indication of allowable subject matter: 


    PNG
    media_image1.png
    340
    488
    media_image1.png
    Greyscale

Fig. 10 of Li et al.
Further, ferrule holders having outer periphery surfaces with various protrusions and/or cavities are also known in the art. For example, US Patent Application Publication US 2020/0124805 A1 to Rosson et al. discloses such a ferrule holder where the ferrule holder (49 in Fig. 6) comprises outer periphery surfaces with various projections for coupling with a housing element.

    PNG
    media_image2.png
    609
    1088
    media_image2.png
    Greyscale

Fig. 6 of Rosson et al.

However, none of the prior art fairly teaches or suggests an optical fiber sub-assembly comprising a ferrule and a ferrule basket (ferrule holder), wherein the ferrule basket includes a base portion and a stem portion that extend rearward from the base portion, wherein an outer periphery of the base portion includes two flat portions arranged at a right angle relative to one another, first ends of the two flat portions that are nearest to one another along the outer periphery of the base portion are connected to one another by a curved bottom portion, and wherein two side curved portions extend from second ends of the two flat portions that are furthest from one another along the outer periphery of the base portion, and top curved portion connects the two side curved portions; and an outer housing configured to be coupled with the optical fiber connector sub-assembly, in the manner claimed in the present application.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim objections to claims 1 and 10.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SUNG H PAK/Primary Examiner, Art Unit 2874